Per Curiam.
The justice erred. Admitting the rule of law to be as he apprehended, yet he clearly misapplied it; for the evidence in this case showed very satisfactorily that the vendors agreed to take the note at their own risk. The purchaser told them expressly that he would not endorse it, and there is no pretence of fraud. The decision in the case of Whitbeck v. Van Ness, (9 Johns. Rep. 409.) gives the true rule on this point, which is, that if a vendor of goods receive from the purchaser the note of a third person, at the time of the sale, (such note not being forged, and there being no fraud or misrepresentation on the part of the purchaser, as to the solvency of the maker,) it is deemed to have been accepted by the vendor in payment and satisfaction, unless the contrary be expressly proved.
Judgment reversed.